                                                                                        May 12, 2021
                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


  Jose Rivera,
                                                   Case No. 1:20-cv-09771
                           Plaintiff,


                                                   ORDER OF DISMISSAL WITH
            – against–                             PREJUDICE



  Municipal Credit Union, Experian
  Information Solutions, Inc., Trans Union,
  LLC, and Equifax Information Services, LLC,

                           Defendant(s).


       Plaintiff Jose Rivera, by counsel, and Defendant Experian Information Solutions, Inc., by

counsel, having filed their Stipulation Of Dismissal With Prejudice Between Plaintiff And

Defendant Experian Information Solutions, Inc., AND THE COURT, having been duly advised,

NOW FINDS that the same should be granted.

       IT IS, THEREFORE, ORDERED that all claims of Plaintiff Jose Rivera against

Defendant Experian Information Solutions, Inc. are dismissed, with prejudice. Plaintiff Jose

Rivera and Defendant Experian Information Solutions, Inc. shall each bear their own costs and

attorneys’ fees.



Date: ________________________
       May 12, 2021                                 ____________________________________
                                                    United States District Judge Andrew L.
                                                    Carter, Jr.
